Appeal Dismissed and Memorandum Opinion filed November 1, 2018.




                                       In The

                       Fourteenth Court of Appeals

                                NO. 14-18-00422-CV

                         ANGELA ARELLANO, Appellant
                                          V.
                        CHRISTOPHER STALEY, Appellee

                   On Appeal from County Civil Court at Law No. 2
                                Harris County, Texas
                          Trial Court Cause No. 1109147

                    MEMORANDUM                     OPINION
      This is an appeal from a final judgment signed May 14, 2018. Appellant’s
brief was due August 22, 2018. No brief or motion for extension of time to file the
brief was filed.

      On September 11, 2018, the court ordered appellant to file a brief by October
11, 2018. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED for want of prosecution.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                        2